Citation Nr: 1234744	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-21 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, sister


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1977 to November 1977.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Pittsburgh, Pennsylvania.  It was remanded by the Board for additional development in May 2011.

The Veteran testified before the undersigned Veterans Law Judge at a September 2010 hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The May 2011 Board remand instructed that the Veteran should be asked to identify all VA and private treatment received for his psychiatric disorder and all identified treatment records should be obtained and associated with the claims file.  A letter was sent to the Veteran requesting this information in June 2011 and he did not respond.  Therefore, no additional treatment records were obtained.  However, the Veteran's hearing testimony as well as the VA examiner's report dated in August 2011 indicate that, despite his failure to respond, the Veteran continued to receive treatment for his psychiatric disorder from VA.  The most recent treatment records in the claims file are from March 2010 but the VA examination report indicates that the Veteran was seen at VA through at least July 2011.  It is possible that his treatment records could contain information related to the etiology of the Veteran's psychiatric complaints.  Therefore, despite the Veteran's failure to respond to the June 2011 letter, VA treatment records should be obtained and associated with the claims file.  

As noted, as part of the prior remand, additional examination was requested.  That examination was conducted in August 2011.  The examiner conducted a thorough review of the claims folder and in the discussion finds that behavioral problems noted in service were clearly shown prior to service.  On examination a mood disorder was identified as currently being present.  The Veteran's representative has argued that the examiner did not address whether the preservice pathology was aggravated by service.

Two matters are at issue in this contention, and the examination report will be forwarded to the examiner for an addendum.  First, are the pre-service and inservice findings identified as being part of a personality disorder?  If so, a discussion of aggravation is inappropriate as the law precludes payment of compensation for a personality disorder.

Second, if the pre-service and inservice findings are a personality disorder, is there any in-service indication of a superimposed acquired psychiatric disorder?

Third, is there any evidence that the pre-service and/or inservice findings are the early manifestation of an acquired psychiatric disorder subsequently diagnosed or demonstrated?

These matters will be returned to the examiner for additional opinion.

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's VA treatment records for the period from March 2010 to the present and associate them with the claims file.  If the records cannot be obtained after all reasonable efforts are made, the claims file should document the steps that were taken to attempt to obtain the records and the Veteran should be notified of VA's inability to obtain the records.  

2.  Forward the claims folder, and any records obtained, to the examiner who conducted the August 2011 psychiatric examination.  If that examiner is unavailable, the file should be forwarded to a similar situated examiner, for entry of an opinion on the following questions:

(a)  Are the pre-service and inservice findings identified as being part of a personality disorder?  

(b)  If the pre-service and inservice findings are a personality disorder, is there any in-service indication of a superimposed acquired psychiatric disorder?

(c)  Is there any evidence that the pre-service and/or inservice findings are the early manifestation of an acquired psychiatric disorder subsequently diagnosed or demonstrated?

A discussion of the medical bases used in the answer of the questions is requested and appreciated.  If there is a determination that the responses cannot be entered without additional examination, such examination should be requested.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


